                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-14122-CIV-MARRA

UNITED STATES OF AMERICA,

        Plaintiff,
v.

RONALD R. FAULKNER, DANIEL R.
FAULKNER, DEVIN S. HAWKINS, as
Trustee of the KEVIN S. HAWKINS
REVOCABLE TRUST, CAROLE JEAN
JORDAN, as tax collector for INDIAN
RIVER COUNTY,

      Defendants.
_______________________________/

           ORDER AND OPINION DENYING MOTION FOR SUMMARY JUDGMENT

        THIS CAUSE is before the Court upon the United States’ Motion for Summary

Judgment Against All Defendants [DE 34]. The motion is fully briefed and ripe for

review. The Court has considered the entire Court file and is otherwise fully advised

in the premises. 1

Introduction

        The United States filed the instant motion seeking a judgment that federal tax

liens against Ronald Faulkner attach to two properties in Vero Beach, Florida.

Defendant Daniel Faulkner, Ronald Faulkner’s son, timely responded. The Court



1
  Defendants Kevin S. Hawkins, as trustee for the Kevin S. Hawkins Revocable Trust (“Hawkins”), and
Carole Jean Jordan as Tax Collector for Indian River County (“Indian River County”) did not respond to
the motion. The United States says, however, that it does not contest that Indian River County has
valid liens on Property 1 and Property 2 for property taxes. Nor does the United States dispute that its
federal tax liens are subordinate to those liens in accordance with 26 U.S.C. § 6323(b)(6). Similarly,
the United States does not dispute that Hawkins has a valid purchase money mortgage lien on Property
2 and that the United States’ federal tax liens are subordinate to that lien in accordance with 26 U.S.C.
§ 6323(a) and the federal common law.
entered a $668,325.63 judgment against Ronald Faulkner for individual income tax

liabilities, plus statutory additions and interest that continue to accrue. DE 10.

Daniel Faulkner concedes that the United States’ federal tax liens attach to a 50%

interest in each of the properties. DE 36 at 2-3. Therefore, the United States

asserts, the only questions remaining on summary judgment are whether the tax liens

attach to all of Property 1 and whether foreclosure sales are appropriate.

Undisputed Material Facts

1.    In 1980 or 1981, Ronald Faulkner and his wife, Joanne Faulkner, started a

      trucking brokerage business in Roanoke, Virginia. (Ex. 1 – Deposition of Ronald

      Faulkner, p. 26:16-26:18; p. 31:1-31:24; 32:25- 33:4; 33:5-33:8; 33:25-34:3;

      36:16-36:24; 39:20-39:22; 40:5-40:21; 41:21-42:1; 46:21-47:3; 51:19-52:5).

2.    Joanne Faulkner and Ronald Faulkner were both involved with the business and

      had distinct duties. (Ex. 1 – Deposition of Ronald Faulkner, p. 47:4 - 47:9; Ex. 2

      - Deposition of Daniel Faulkner, p. 107:10-108:4)

3.    The Faulkners ran the trucking business together and used the profits to pay for

      their lives together (Ex. 1 – Deposition of Ronald Faulkner, p. 91:25-92:13).

4.    When the Faulkners moved to Florida in 2006, Joanne Faulkner and Ronald

      Faulkner were able to continue their business without disruption because it was

      computerized. This allowed them to book drivers and freight loads all over the

      continental United States and Canada. (Ex. 1 -Deposition of Ronald Faulkner, p.

      48:25-51:5).




                                      Page 2 of 21
5.    NS Transportation, Inc. was incorporated in 2012. Joanne Faulkner was the

      sole owner of NS Transportation; Ronald Faulkner was only an employee. (Ex. 1

      – Deposition of Ronald Faulkner, p. 51:19-52:13; 53:2-53:17)

6.    Ronald Faulkner did not timely file an individual income tax returns for 1999,

      2000, 2001, and 2002 even though he was aware as of the filing deadlines each

      year that he owed a debt to the IRS for individual income tax for the previous

      year. (R. Faulkner Dep. 16:16-17:1; 18:10-19:2).

7.    On October 13, 2005, Ronald Faulkner and Joanne Faulkner filed for Chapter 7

      Bankruptcy in the U.S. Bankruptcy Court for the Western District of Virginia,

      Case No. 05-74985. (Select Filings from Ronald and Joanne’s Joint Chapter 7

      Bankruptcy (“Bankruptcy Record”), DE 34, Exhibit 2, Pg. 1.)

8.    On March 10, 2006, the IRS filed a Proof of Claim in the Faulkners’ bankruptcy

      in the amount of $364,308, which reflected that Ronald Faulkner had

      outstanding tax liabilities for 1995 to 2004. (DE 34, Ex. 2 Bankruptcy Record,

      Pg. 37.)

9.    The Faulkners objected to the IRS’s claim in the bankruptcy. Their objection

      was resolved by an Agreed Order that discharged their federal tax liability for

      years 1995 - 1998, and did not discharge their federal tax liability for the years

      1999 - 2004. (DE 34, Ex. 2 Bankruptcy Record, Pg. 37-38.)

10.   Ronald Faulkner’s nondischargeable tax debt for 1999 to 2002 totaled over

      $90,000 at the time the IRS filed its Proof of Claim. (DE 34, Ex. 2 Bankruptcy

      Record, Pg. 39-41.)




                                     Page 3 of 21
11.   The Faulkners’ bankruptcy case was closed on May 30, 2006. (DE 34, Ex. 2

      Bankruptcy Record, Pg. 42.)

12.   Ronald Faulkner did not file tax returns for 2005 or 2006. Ronald Faulkner filed

      his 2007 return on October 15, 2008. Ronald Faulkner filed his 2008 return on

      April 15, 2009. (DE 34, Ex. A to R.O. Decl., Pgs. 27, 33, 39, 44.)

13.   On or about September 21, 2006, Ronald Faulkner filed individual income tax

      returns for 1999, 2000, 2001, and 2002 reporting amounts due. (DE 34, Ex. A to

      R.O. Decl., Pgs. 2, 11, 16, 21.) He did not submit payment of the amounts due

      at that time. (See generally, DE 34, Ex. A. to R.O. Decl., Pgs. 1-25.)

16.   After moving to Florida in 2006, Joanne Faulkner learned that Ronald Faulkner

      had an extra-marital relationship with a woman in Florida that had begun in

      the early 1990s. (Ex. 1 – Deposition of Ronald Faulkner, 81:10-81:15; 82:7-

      82:8)

17.   On or about October 12, 2007, Ronald and Joanne Faulkner acquired an

      interest in real property at 7556 15th St, Vero Beach, Florida (“Property 1”),

      which was conveyed to them as “Ronald Faulkner and Joanne C. Faulkner, his

      wife.” (DE 34, Warranty Deed attached as Exhibit 4.) The Faulkners owned

      Property 1 as tenants by the entireties.

18.   On the same date, the Faulkners executed a mortgage in the amount of

      $186,000. (DE 34, Mortgage and Satisfaction attached as Exhibit 5.)

19.   In 2008, Joanne Faulkner learned that Ronald Faulkner fathered a child, Ryan

      Watson-Bly, by the woman with whom he had the extra-marital relationship.




                                     Page 4 of 21
      Ryan Bly-Watson was born in 1993. (Ex. 1 – Deposition of Ronald Faulkner, 80:2-

      80:7; 82:7-82:22) (DE 34, Ex. 1 R. Faulkner Dep. 82:13-20; 168:15-20.)

20.   On September 11, 2008, Ronald Faulkner transferred his interest in Property 1

      to Joanne Faulkner, by quit-claim deed, which was recorded with the Clerk of

      the Circuit Court of Indian River County Florida in Book 2292, Page 773 on

      September 17, 2008. (DE 34, Quit-claim Deed attached as Exhibit 6.)

21.   Before transferring his interest in Property 1 to Joanne Faulkner, Ronald

      Faulkner was aware that he owed substantial income tax liabilities to the

      United States for 1999 to 2002. (DE 34, Ex. 1 R. Faulkner Dep. 27:18-28:7.)

22.   Ronald Faulkner testified that after his wife learned that he had a son as a

      result of his extra-marital relationship, Joanne Faulkner was unsure if she

      wanted to continue her relationship with him and discussed divorcing him.

      Based on advice from his attorney, Ronald Faulkner quit-claimed his interest in

      Property 1 to Joanne Faulkner in 2008 so that she would not have to worry

      about a fight over the property if they divorced. R. Faulkner Depo. at 83-90.

23.   Although he did not file individual income tax returns for 2005, 2006, 2007, or

      2008 by their due dates, Ronald Faulkner was aware as of April 15th of each of

      the following years that he owed a debt to the IRS for individual income tax.

      (DE 34, Ex. 1 R. Faulkner Dep. 19:3-5.).

24.   In 2008 when he transferred his interest in Property 1, Ronald Faulkner owed

      the United States over $132,262.43 just for 1999, 2000, 2001, and 2002

      individual income taxes, penalties, and interest, which had already been

      assessed. (DE 34, See Ex. A to R.O. Decl., Pgs. 1-25.)


                                    Page 5 of 21
25.    Additionally, Ronald Faulkner owed income tax liabilities for 2005, 2006, and

       2007, which were not yet assessed by the IRS. Ronald Faulkner was aware that

       he owed the IRS for individual income taxes for 2005 through 2007. (DE 34, Ex.

       1 R. Faulkner Dep. 18:22-19:20.)

26.    At the time Ronald Faulkner quit-claimed his interest in Property 1 to Joanne

       Faulkner, he had no other property of significant value. (Ex. 1 R. Faulkner Dep.

       90:3-91:2.) At that time, Ronald and Joanne Faulkner jointly owned a 2008

       BMW X5, a 2007 Chevy Tahoe, and a 2007 Mustang GT, value unknown. See DE

       37-1, Dep. R. Faulkner, 90:17-19.

27.    Joanne Faulkner did not pay Ronald Faulkner anything in exchange for his

       interest in Property 1. (Ex. 1 R. Faulkner Dep. 91:3-7.) 2

28.    Ronald Faulkner remained liable on the mortgage on Property 1 until it was

       released by a Satisfaction of Mortgage executed August 4, 2014 and recorded

       with the Clerk of the Circuit Court for Indian River County on August 5, 2014 at

       Book 2778, Page 2074. (DE 34, Ex. 5 Mortgage and Satisfaction.)

29.    After Ronald Faulkner quit-claimed his interest in Property 1 to Joanne

       Faulkner, he continued to live in the home, and the Faulkners paid their

       household expenses, including for maintenance of the home and utilities, out

       of their joint bank account. (DE 34, Ex. 1 R. Faulkner Dep. 91:8-92:9.)




2
 In paragraph 19 of his Response (DE 37), which appears to pertain to paragraph 18 of the United
States’ Statement of Facts (DE 34-1), Daniel states that he disputes that Joanne Faulkner did not pay
Ronald Faulkner anything in exchange for his interest in Property 1. See DE 37, ¶¶ 18-19. However,
this is contrary to Ronald Faulkner’s own testimony and Daniel does not offer any evidence that Joanne
Faulkner paid anything for Ronald Faulkner’s interest in the property. Id.

                                           Page 6 of 21
30.   On October 15, 2008, just one month after executing the quit-claim deed,

      Ronald Faulkner filed an individual income tax return for 2007 reporting a

      substantial amount due. (DE 34, Ex. A to R.O. Decl., Pg. 44.)

31.   Shortly thereafter, in November of 2008, the IRS made assessments totaling

      $65,800.68 against Ronald Faulkner for his 2006- and 2007-income tax,

      penalties, and interest. (DE 34, Ex. A to R.O. Decl., Pgs. 33, 39.)

32.   On December 21, 2010, the IRS recorded a Notice of Federal Tax Lien against

      Ronald Faulkner for his outstanding individual income tax liabilities for 1999

      through 2002 and 2005 through 2008 with the Clerk of the Circuit Court for

      Indian River County Florida. (Exhibit D to Complaint.)

33.   On July 5, 2016, the IRS recorded with the Clerk of the Circuit Court for Indian

      River County, Florida, at Book 2947, Page 1046, a Refiled Notice of Federal Tax

      Liens for Ronald Faulkner’s individual income tax liabilities for 1999, 2000,

      2001, and 2002. (DE 34, NFTL Refile 1, attached as Exhibit 7.)

34.   On September 4, 2018, the IRS recorded with the Clerk of the Circuit Court for

      Indian River County, Florida, at Book 3145, Page 2341, a Refiled Notice of

      Federal Tax Liens for Ronald Faulkner’s individual income tax liabilities for

      2005, 2006, 2007, and 2008. (DE 34, NFTL Refile 2, attached as Exhibit 8.)

35.   In 2014, Joanne Faulkner purchased 2135 Island Drive, Vero Beach, Florida

      (“Property 2”) from Kevin Hawkins, who built the house, for approximately

      $675,000.00. She put approximately 40% down and the remainder was financed

      by a purchase money mortgage to Kevin Hawkins in the amount of $375,000.

      (Ex. 1 – Deposition of Ronald Faulkner, p. 5:22-5:24; 9:15-9:21; 65:7-65:8; Ex.


                                     Page 7 of 21
        3-Deposition of Kevin Hawkins, p. 7:9-7:16; 8:13-9:11; 11:3-11:6; Ex. 6 –

        Warranty Deed from Kevin Hawkins to Joanne Faulkner regarding 2135 Island

        Drive, Vero Beach, Florida; Ex. 6 Promissory Note in the amount of $375,000).

        (DE 34, Warranty Deed, attached as Exhibit 9.) The note secured by the

        mortgage on Property 2 was due in full on May 30, 2019. (Id.) There is a

        balance due on the mortgage. (Answer of Kevin Hawkins, Doc. 17.)

36.     Joanne Faulkner used funds that she had obtained from the sale of a house she

        owned in Virginia to buy Property 2. Joanne purchased Property 2 in April

        2014. She purchased it because in moving to Florida she wanted to live on the

        island. (Ex. 1 – Deposition of Ronald Faulkner, 90:24-91: 2; 97:23-98:6; 99:4-

        99:10).

37.     On April 14, 2015, Joanne Faulkner died intestate. (Relevant Filings from In

        Re: Estate of Joanne Crist Faulkner, Case No. 312017CP000596 in the Circuit

        Court of the Nineteenth Judicial Circuit in and for Indian River County

        (“Probate Record”), DE 34, Exhibit 10, Pg. 10.)

38.     Daniel Faulkner and his father Ronald Faulkner became the two heirs to

        Joanne Faulkner’s estate, which included, among other things, the two

        properties at issue.3

39.     Prior to Joanne Faulkner’s death in April 2015, the payments to Kevin Hawkins

        on the note and mortgage were timely and were paid by Joanne Faulkner. (Ex.




3
  Ronald Faulkner has a son from outside his marriage. The parties do not dispute that because of this
fact, by operation of Florida law of intestate succession, Ronald Faulkner had a right to only half of the
property in Joanne Faulkner’s estate.

                                             Page 8 of 21
      3 – Deposition of K. Hawkins, p. 15:4-15:9; Ex. 15-Checks to Kevin Hawkins

      signed by Joanne Faulkner).

40.   After Joanne Faulkner died, Ronald Faulkner paid expenses of Property 2 using

      funds in NS Transportation’s bank account. (Ex. 1 - Deposition of Ronald

      Faulkner, p. 125:1-126:5)

41.   After Joanne Faulkner’s death, the mortgage payments to Kevin Hawkins for

      Property 2 were paid from NS Transportation, Inc.’s bank account, because the

      money in the company’s bank account belonged to Joanne Faulkner, including

      $21,500.00 from the sale of Joanne Faulkner’s doll collection that was placed

      in NS Transportation, Inc.’s bank account. Those payments were made at the

      accountant’s instruction. (Ex. 1 - Deposition of Ronald Faulkner, p. 133:4-

      135:2; 135:19-136:19)

42.   The property tax payments and HOA fees for Property 2 were also likely paid

      from NS Transportation, Inc.’s bank account. (Ex. 1 - Deposition of Ronald

      Faulkner, p. 137:1-137:19)

43.   On June 12, 2017, Daniel J. Washburn, Sr. filed a Petition of Administration in

      the Circuit Court of the Nineteenth Judicial Circuit in and For Indian River

      County, State of Florida (“Circuit Court”), seeking to be appointed personal

      representative and administer the estate of Joanne Faulkner. (DE 10, Ex. 10

      Probate Record, Pgs. 1-3.) The property of the estate included Property 1,

      Property 2, and NS Transportation Services, Inc., the business that Ronald and

      Joanne Faulkner had operated together, which was incorporated solely in

      Joanne Faulkner’s name in 2012. (Id.; R. Faulkner Dep. 146:10-147:2).


                                     Page 9 of 21
44.   On the same date, June 12, 2017, over two years after Joanne Faulkner’s

      death, Ronald Faulkner filed a Renunciation of Interest, waiving his right,

      title and interest to any and all assets of the Estate of Joanne Faulkner. (DE

      34, Ex. 10 Probate Record, Pg. 4.) As a result, in October 2017, Daniel

      Faulkner became the sole owner of the two properties at issue. DE 36 at 5.

45.   The IRS levied on NS Transportation, Inc.’s bank account after Ronald Faulkner

      filed his renunciation of an interest in the assets of Joanne Faulkner and

      obtained $111,000 from NS Transportation, Inc.’s bank account. (Ex. 1 –

      Deposition of Ronald Faulkner, p. 10:11-10:17;11:20-11:21; 121:18-122:1).

46.   At the time of his renunciation, Ronald Faulkner owned a Chevy High Country

      pick-up truck and a couple of hand guns, but otherwise had no assets of value.

      (DE 34, Ex. 1 R. Faulkner Dep. 174:1-175:12.)

47.   Ronald Faulkner testified that he disclaimed his interest in Joanne Faulkner’s

      estate so that his two sons would have the properties. R. Faulkner Depo. at

      120-121.

48.   On September 19, 2017, Mr. Washburn, having been appointed personal

      representative of the estate, filed a petition seeking leave to transfer the real

      property in the estate, Properties 1 and 2, to the sole beneficiary of the

      estate, Daniel Faulkner. (DE 34, Ex. 10 Probate Record, Pgs. 16-17.)

49.   On October 3, 2017, the Circuit Court issued an order approving the petition for

      leave to transfer Property 1 and Property 2 to Daniel Faulkner. (DE 34, Ex. 10

      Probate Record, Pg. 18.)




                                    Page 10 of 21
50.   On or about October 10, 2017, Mr. Washburn, as Personal Representative of the

      Estate of Joanne Crist Faulkner, conveyed Properties 1 and 2 to Daniel Faulkner

      by way of Personal Representative’s Deeds, which were recorded on February

      8, 2018, in the Records of Jeffrey R. Smith, Clerk of the Circuit Court Indian

      River County Florida at Book 3091 Page 846 and Book 3091 Page 848. (Exhibits

      A and B to Complaint.)

51.   On November 17, 2014, the IRS terminated an Installment Agreement with

      Ronald Faulkner. (Ex. A to R.O Decl., pgs. 6, 12, 17, 22, 28, 34, 40, 45.)

52.   On or before June 18, 2015, Ronald Faulkner submitted an Offer in Compromise

      that related to his tax liabilities for 1999 through 2002 and 2005 through 2008.

      (Ex. A to R.O. Decl., pgs. 6, 12, 17, 22, 29, 34, 40, 45; R.O. Decl. ¶ 13-14; Exs.

      C and D to R.O. Decl.; 4340s.)

53.   On July 8, 2016, the IRS rejected the Offer in Compromise submitted by Ronald

      Faulkner on or about June 18, 2015. (Ex. A. to R.O. Decl., Pgs. 7, 12, 17, 22,

      29, 35, 40, 45.)

54.   On January 24, 2017, Ronald Faulkner submitted a request for an Installment

      Agreement that related to his tax liabilities for 1999 through 2002 and 2005

      through 2008. (Ex. A. to R.O. Decl., Pgs. 7, 12, 17, 23, 29, 35, 40, 45.)

55.   Within 30 days of its rejection, Ronald Faulkner appealed the rejection of his

      proposed Installment Agreement. (Ex. 3 R.O. Decl. ¶ 8-9.) On March 8, 2017,

      the Installment Agreement rejection appeal ended. (Ex. 3 R.O. Decl. ¶¶ 10-

      12.) This event is inaccurately reported on the Form 4340s as having occurred

      on April 10, 2017. (Ex. 3 R.O. Decl. ¶ 11.)


                                    Page 11 of 21
56.   The Court has already granted Count I of the Complaint – Reduce Federal Tax

      Assessments to Judgment - pursuant to a Joint Motion for Consent Judgment.

      DE 1; DE 9. On May 25, 2018, the Court entered a $668,325.63 Consent

      Judgment against Ronald Faulkner for individual income tax liabilities, plus

      statutory additions and interest that continued to accrue. DE 10.

Standard of Review

      Under Federal Rule of Civil Procedure 56(a), the Court grants summary

judgment if the moving party demonstrates that there is no genuine issue as to any

material fact, and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue of

fact is “material” if it is a legal element of the claim under the applicable substantive

law which might affect the outcome of the case. Allen v. Tyson Foods, Inc., 121 F.3d

642, 646 (11th Cir. 1997). An issue of fact is “genuine” if the record, taken as a

whole, could lead a rational trier of fact to find for the nonmoving party. Id.;

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)

      The moving party has the initial burden of showing the absence of a genuine

issue as to any material fact. Id. (citation omitted). In deciding whether the moving

party has met this burden, the court must view the movant's evidence and all factual

inferences arising from it in the light most favorable to the non-moving party.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993); Anderson, 477 U.S.

at 255. Once the moving party satisfies its initial burden, the burden shifts to the

non-moving party to come forward with evidence showing a genuine issue of material




                                     Page 12 of 21
fact that precludes summary judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604,

608 (11th Cir. 1991); see also Fed. R. Civ. P. 56(e).

Discussion

      The Government seeks to attach federal tax liens against Ronald Faulkner for

the years 1999, 2000, 2001, 2002, 2005, 2006, 2007, and 2008 to the two properties

currently owned by his son, Daniel Faulkner. The Government also seeks to foreclose

those properties. Daniel Faulkner inherited the two properties after the death of his

mother, and after his father’s renunciation of any interest in Joanne Faulkner’s

estate. It is undisputed that absent Ronald Faulkner’s renunciation, Daniel Faulkner

would only have inherited a 50% interest in the two properties.

      The Government contends that (1) Ronald Faulkner’s renunciation of any

interest in Joanne Faulkner’s estate was ineffective to prevent the tax liens against

Ronald Faulkner from attaching to the ownership interest in the two properties that

Ronald Faulkner otherwise would have inherited from his wife’s estate, (2) Ronald

Faulkner’s quit-claim of his interest in Property 1 in 2008 to Joanne Faulkner was an

effort to avoid the Government’s 1999, 2000, 2001, and 2002 tax liens and should be

set aside as a fraudulent transfer under Florida’s Uniform Fraudulent Transfer Act

(“FUFTA”). If that occurred, the Government argues it would result in Ronald

Faulkner becoming the 100% owner of Property 1 upon Joanne Faulkner’s death, and

therefore (3) the 1999, 2000, 2001, 2002, 2005, 2006, 2007, and 2008 tax liens against




                                     Page 13 of 21
Ronald Faulkner attach to 100% of the interest in Property 1 and “at least” 50% of the

interest in Property 2. 4

       Daniel Faulkner states that “[t]he Government is correct that Ronald Faulkner’s

renunciation of his interest in the estate of Joanne Faulkner is ineffective to prevent

the 1999, 2000, 2001, 2002, 2005, 2006, 2007, and 2008 tax liens against Ronald

Faulkner from attaching to the fractional interest in the two properties that Ronald

Faulkner otherwise would have inherited from his wife’s estate.” DE 36 at 2.

Therefore, asserts the Government, the only questions remaining on summary

judgment are whether the tax liens attach to 75% of Property 1 (if the Court rules

that it does not belong to Ronald Faulkner outright by way of his right of

survivorship), or attach to 100% of Property 1. DE 34 at 20; 38 at 2. While Daniel

Faulkner acknowledges that the tax liens attach to 50% of Property 2, the Government

wrote in its initial brief that the tax liens “attach to at least a 50% interest in

Property 2 . . .” DE 34 at 20. The Government did not elaborate further, and the

Court is not certain what claims it has to Property 2 beyond 50%. The Government

also asks the Court to decide if foreclosure sales are appropriate. Id.

       The Government argues,

       [a]lthough the federal tax liens for 1999 to 2002 attach to Property 1 regardless
       of the subsequent transfer of Ronald Faulkner’s interest to Joanne Faulkner,
       the liens for 2005 through 2008 arose after the transfer. The United States
       requests that the Court determine that Ronald Faulkner fraudulently
       transferred his interest in Property 1 to Joanne Faulkner, that the transfer is
       avoided, that the original conveyance to Ronald and Joanne Faulkner as
       tenants by the entireties controls the ultimate ownership interest and
       disposition of the property today, that Ronald Faulkner is the sole owner



4
 Joanne Faulkner, alone, acquired Property 2 in 2014. DE 37, Daniel Faulkner’s Statement of Material
Facts, ¶ 59, undisputed by the Government, DE 38-1.

                                          Page 14 of 21
        pursuant to his right of survivorship, and that all of the federal tax liens attach
        to Property 1.

DE 34 at 12.

        Addressing Florida’s Uniform Fraudulent Transfer Act, Daniel argues FUFTA

cannot be used to set aside Ronald Faulkner’s transfer of his interest in Property 1 to

his wife because FUFTA excludes property held as tenancy by the entireties 5 where,

as here, a creditor holds a claim against only one spouse. Therefore, Daniel asserts,

there is no basis to set aside Ronald Faulkner’s transfer of his interest in Property 1 to

Joanne Faulkner pursuant to FUFTA. In re Sinnreich, 391 F.3d 1295, 1297 (11th Cir.

2004) (“[W]hen property is held as a tenancy by the entireties, only the creditors of

both the husband and wife, jointly, may attach the tenancy by the entireties

property; the property is not divisible on behalf of one spouse alone, and, therefore,

it cannot be reached to satisfy the obligation of only one spouse.”) Thus, Daniel

argues, the 1999, 2000, 2001, and 2002 tax liens can attach to only a 50% interest

in Property 1. 6 Moreover, Ronald disputes that the reason for the quit-claim deed

was to fraudulently avoid the tax liens at issue.

        The Government asserts that Property 1 does not qualify for FUFTA’s tenancy

by the entireties exclusion because it was encumbered by valid liens at the time of

transfer and property held as tenants by the entireties is subject to process by the

United States for a tax debt of only one spouse. In support of this argument, it cites


5
   “In Florida, real and personal property acquired by a married couple is afforded a presumption of
tenancy by the entireties ownership.” In re Hinton, 378 B.R. 371, 377 (M.D. Fla. 2007) citing Beal Bank,
SSB v. Almand and Associates, 780 So.2d 45, 52 (Fla. 2001) (recognizing history of tenancy by the
entireties presumption in real property, and concluding that the presumption also applies to financial
accounts).
6
  This appears to be in agreement with the Government’s statement, “the federal tax liens for 1999 to
2002 attach to Mr. Faulkner’s one-half interest in the property.” DE 34 at 10.

                                           Page 15 of 21
U.S. v. Craft, 535 U.S. 274, 283 (2002) for the proposition that “federal tax liens

attach to an individual debtor’s interest in a tenancy-by-entireties property even if

state law limits creditors’ ability to reach such property for an individual, rather than

a joint, debt.” DE 34 at 10. Craft, 535 U.S. at 284 (“This Court has already stated

that federal tax liens may attach to property that cannot be unilaterally alienated.”) 7

Although Florida’s property laws protect properties held as tenancy by the entireties

from creditors of only one spouse, state law protections do not shield tenancy by the

entireties property from collection of federal tax debts of only one spouse.

Accordingly, Daniel Faulkner’s argument that FUFTA cannot be used to attempt to

avoid or set aside Ronald Faulkner’s transfer of his interest in Property 1 to his wife is

rejected. United States v. Rodgers, 461 U.S. 677, 701 (1983).

        FUFTA, Florida Statutes § 726.105(1)(a), provides in pertinent part:

        A transfer made or obligation incurred by a debtor is fraudulent as to
        a creditor, whether the creditor's claim arose before or after the
        transfer was made or the obligation was incurred, if the debtor made
        the transfer or incurred the obligation ... With actual intent8 to
        hinder, delay, or defraud any creditor of the debtor;” or (b) Without
        receiving a reasonably equivalent value in exchange for the transfer
        or obligation, and the debtor:
        2. Intended to incur, or believed or reasonably should have believed
        that he or she would incur, debts beyond his or her ability to pay as
        they became due.

        Given the difficulties in establishing a transferor's actual intent in fraudulent

transfer cases, courts generally look at the totality of the circumstances and the



7
  26 U.S.C. § 7403 (Action to enforce lien or to subject property to payment of tax) is intended to
“reach the entire property in which a delinquent taxpayer has or had any ‘right, title, or interest’”;
therefore, “state-created exemptions against forced sale” are not effective against federal tax liens as
long as the delinquent taxpayer has any “right, title, or interest” in the property. United States v.
Rodgers, 461 U.S. 677, 701 (1983).


                                           Page 16 of 21
badges of fraud surrounding the transfers. Cuthill v. Greenmark (In re World Vision

Entertainment, Inc.), 275 B.R. 641, 656 (M.D. Fla. 2002). Badges of fraud include,

but are not limited to: (1) the transfer was to an insider; (2) the debtor retained

possession or control of the property after the transfer; (3) the transfer was

concealed; (4) before the transfer was made the debtor had been sued or threatened

with suit; (5) the transfer was of substantially all of the debtor's assets; (6) the debtor

absconded; (7) the debtor removed or concealed assets; (8) the value of the

consideration received by the debtor was reasonably equivalent to the value of the

asset transferred or the amount of the obligation incurred; (9) the debtor transferred

the essential assets of the business to a lienor who transferred the asset to an insider

of the debtor. Fla. Stat. § 726.105(1)(a).

       While some of these badges of fraud exist around Ronald Faulkner’s transfer of

his interest in Property 1 to Joanne Faulkner, “actual intent is a question of fact.”

Mayo v. Pioneer Bank & Trust Co., 270 F.2d 823, 831 (5th Cir. 1959) 9 (“Although a

transfer may have the effect of hindering or delaying or defrauding creditors,

incidental effect is not enough to satisfy the requirements of actual intent to

defraud.”); In re Miller, 39 F.3d 301, 304 (11th Cir. 1994) (“Whether a debtor in

bankruptcy acted with the requisite ‘intent to deceive’ under § 523(a)(2)(B) is an

issue of fact”); In re Mitchell, 496 B.R. 625, 631 (N.D. Fla. 2013) (“When a debtor's

intent is at issue, objections to discharge generally cannot be resolved at the


       9
          The Fifth Circuit in Mayo was analyzing the actual intent requirement that is
stated in 11 U.S.C. § 107d(2)(d), but the Florida Uniform Fraudulent Transfer Act has
also been interpreted to require proof of intent to deceive the creditor. TemPay, Inc.
v. Biltres Staffing of Tampa Bay, LLC, 945 F. Supp. 2d 1331, 1347 (M.D. Fla. 2013); In
re McCuan, 603 B.R. 829, 843 (M.D. Fla. 2019).
                                      Page 17 of 21
summary judgment stage.”); In re Bankest Capital Corp., 374 B.R. 333, 346 (S.D. Fla.

2007) (“summary judgment is particularly difficult to determine in the context of

fraudulent transfer actions based upon actual fraudulent intent because the questions

are inherently fact based”) citing State Farm Mut. Auto. Ins. Co. v. Weiss, 410

F.Supp.2d 1146, 1159 (M.D. Fla. 2006) (fraud generally not properly the subject of

summary judgment because it requires an examination of the relevant facts and

circumstances); In re Wingate, 332 B.R. 649, 654 (M.D. Fla. 2005) (“genuine issue of

material fact concerning the Debtor's intent with regard to the transfers of property,

which precludes the Court from ruling on summary judgment pursuant to 11 U.S.C. §

727(a)(2)(A)”).

      The summary judgment standard requires that facts and inferences be drawn in

favor of the non-moving party. Ronald Faulkner stated in his deposition that he quit-

claimed his interest in Property 1 to Joanne Faulkner because she learned of his son

from an extramarital affair and considered divorcing him. He stated it was his

intention that by executing a quit-claim, it would assure her that she could have the

entire property if they divorced.

      Evaluating the facts in Ronald Faulkner’s favor, as this Court must, the

question of Ronald Faulkner’s intent must be left for resolution by the factfinder. In

re Fruitticher, Case No: 3:18-cv-1326, 2019 WL 1082355, at *7-8 (N.D. Fla. 2019). The

question of intent is an intensely fact-specific inquiry which is why it is generally not

decided at the summary judgment stage. Id. quoting Chanel, Inc. v. Italian

Activewear of Fla., Inc., 931 F.2d 1472, 1476 (11th Cir. 1991).




                                      Page 18 of 21
Statute of Limitations

       The United States is bound by the federal statute of limitations, not the

FUFTA’s statute of limitations. United States v. Summerlin, 310 U.S. 414, 416 (1940);

see also United States v. Fernon, 640 F.2d 609, 612 (5th Cir. 1981); United States v.

Delgado, 321 F.3d 1338, 1348 (11th Cir. 2003); United States v. Moore, 968 F.2d 1099,

1100 (11th Cir. 1992). Under 26 U.S.C. § 6502(a)(1), the Government has ten years

from the date of assessment to file suit to reduce the assessment to judgment.

Because this action was filed on April 6, 2018, more than ten years from the

assessment dates for the tax periods of 1999 (assessment date November 27, 2006),

2000 (assessment date December 4, 2006), 2001 (assessment date December 11,

2006), and 2002 (assessment date December 18, 2006 and May 7, 2007), an action to

reduce those assessments to judgment and foreclose on the properties at issue is

barred by 26 U.S.C. § 6502(a)(1), unless those time periods were tolled. The

Government contends that because of various installment agreement requested by

Ronald Faulkner, the statute of limitations was tolled for a total of 489 days,

providing the Government until April 7, 2018 to file this lawsuit. This action was filed

on April 6, 2018. 10

       Daniel Faulkner argues that the United States has not shown the basis for its

calculation of 30 days of tolling based on an installment agreement that was

terminated on November 17, 2014. If this 30 day time period is not properly included

in the Government’s calculation, this action would be untimely.


       10
            The Government’s Motion for Summary Judgment [DE 34], p. 21.


                                     Page 19 of 21
       Contrary to Daniel Faulker’s contention, it is undisputed that on November 17,

2014, the IRS terminated an installment agreement with Ronald Faulkner. DE 34-1,

¶ 37; DE 37, ¶ 37. Thus, under 26 U.S.C. § 6331(i) and (k)(3), the applicable statute

of limitations was tolled for 30 days after that installment agreement was terminated.

DE 34, pg. 21. Daniel Faulkner did not raise any other legal arguments related to the

calculation of the statute of limitations, or dispute any facts related to the United

States’ calculation of the tolling of the statute of limitations for collection.

Therefore, the Court concludes that this suit is timely.

Question of Foreclosure

       The Government asks the Court to enter a decree of foreclosure and sale once

the issues of Ronald Faulkner’s interests in the Properties is decided. It is premature

to decide this issue. If the Government ultimately prevails on the question of

enforcing its liens on the subject property, the Court will resolve any outstanding

issues relating to a foreclosure.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED that the United States’ Motion for Summary

Judgment Against All Defendants [DE 34] is denied.

       THE PARTIES ARE ADVISED THAT UNLESS THERE IS AN ADDITIONAL

EXTENSION OF THE ORDER PLACING A STAY ON CONDUCTING TRIALS IN THE

SOUTHERN DISTRICT OF FLORIDA, THE COURT INTENDS TO BEGIN THE TRIAL OF

THIS CASE ON APRIL 27, 2020 AT 9:00 A.M. IN THE WEST PALM BEACH DIVISION OF




                                      Page 20 of 21
THE COURT.

      DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 27th day of March, 2020.




                                                     KENNETH A. MARRA
                                                     United States District Judge




                                     Page 21 of 21
